COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


LINDA M. NELSON
                                           MEMORANDUM OPINION *
v.   Record No. 0242-00-4                      PER CURIAM
                                              JULY 11, 2000
ANDREW M. GECELOSKY


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                     M. Langhorne Keith, Judge

           (Linda M. Nelson, pro se, on briefs).

           (Mary M. Benzinger; Raymond B. Benzinger;
           Benzinger & Benzinger, P.C., on brief), for
           appellee.


     Linda M. Nelson appeals the final decree of divorce entered

by the circuit court on January 6, 2000.   On appeal, Nelson

contends that (1) the decree was entered in violation of Rules

1:13 and 1:12 of the Rules of the Supreme Court of Virginia; (2)

her rights to due process were violated because she was denied

meaningful notice and a hearing; and (3) counsel for Andrew M.

Gecelosky procured the decree by fraud upon the court.   Both

parties seek an award of appellate attorney's fees.   Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.   Accordingly, we summarily affirm

the decision of the trial court.   See Rule 5A:27.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     On appeal, we view the evidence and all reasonable inferences

in the light most favorable to Gecelosky as the party prevailing

below.   See McGuire v. McGuire, 10 Va. App. 248, 250, 391 S.E.2d

344, 346 (1990).    "The trial court's decision, when based upon

credibility determinations made during an ore tenus hearing, is

owed great weight and will not be disturbed unless plainly wrong

or without evidence to support it."     Douglas v. Hammett, 28 Va.

App. 517, 525, 507 S.E.2d 98, 102 (1998).

                        Procedural Background

     Gecelosky filed his bill of complaint for divorce and

obtained service by publication on Nelson, who is a resident of

North Carolina.    It is uncontested that Nelson received notice.

Nelson's father, a Maryland attorney who is not a member of the

Virginia State Bar, signed her responsive pleading.

     Rule 1A:4 provides, in pertinent part:

           An attorney from another jurisdiction may be
           permitted to appear in and conduct a
           particular case in association with a member
           of the Virginia State Bar, if like courtesy
           or privilege is extended to members of the
           Virginia State Bar in such other
           jurisdiction.

           *        *     *      *       *      *       *

           Except where a party conducts his own case,
           a pleading, or other paper required to be
           served (whether relating to discovery or
           otherwise) shall be invalid unless it is
           signed by a member of the Virginia State
           Bar.

(Emphasis added.)



                                - 2 -
Nelson did not sign her own pleadings, did not retain a member of

the Virginia State Bar as counsel, and did not have her pleadings

signed by a member of the Virginia State Bar.   Therefore, Nelson's

responsive pleading was invalid.   See Rule 1A:4.   Under Rule 2:7,

Nelson's failure to file a valid, timely response to the bill of

complaint rendered her in default.

                       Rules 1:12 and 1:13

     Nelson contends that the decree from which she appeals was

entered in violation of Rule 1:13 because it was not endorsed by

her counsel of record and she did not receive a copy of the

proposed decree with the notice of the hearing.     Nelson also

contends that the record does not show that Gecelosky's counsel

complied with Rule 1:12 when noticing the ore tenus hearing.

Those contentions lack merit.

     Under Rule 1:13, "decrees shall be endorsed by counsel of

record, or reasonable notice of the time and place of presenting

such drafts together with copies thereof shall be served . . . to

all counsel of record who have not endorsed them."    Although

Nelson contends she was not served with a copy of the proposed

decree, evidence in the record contradicts that contention.

Gecelosky's Request for Ore Tenus Hearing indicates that the

proposed decree was attached and provided to Nelson's father as

her purported counsel of record.   Cf. Westerberg v. Westerberg, 9

Va. App. 248, 386 S.E.2d 115 (1989).    In addition, Gecelosky's

counsel indicated that he complied with the Fairfax Circuit Court

                                - 3 -
Ore Tenus Hearing Instructions, which also expressly included the

requirement that the proposed decree be provided to the opposing

party along with notice of the date and time of the hearing.

Therefore, based upon the evidence in the record, we find no

violation of Rule 1:13.

     Nelson concedes she did not raise her objection under Rule

1:12 before the trial court.    "The Court of Appeals will not

consider an argument on appeal which was not presented to the

trial court."     Ohree v. Commonwealth, 26 Va. App. 299, 308, 494

S.E.2d 484, 488 (1998); see Rule 5A:18.     The record does not

reflect any reason to invoke the good cause or ends of justice

exceptions to Rule 5A:18.

                              Due Process

     Nelson contends that she was deprived of her right to due

process because she received inadequate notice and opportunity

to be heard.    The record demonstrates, however, that Gecelosky

served both Nelson and her purported counsel of record with

notice of the hearing.    They were aware of the hearing, appeared

before the trial court on the scheduled day, and failed to raise

these claims before the trial court.     Nelson did not file a

motion for reconsideration or seek to stay entry of the trial

court's decree.    When her purported counsel of record was barred

from proceeding because he failed to comply with the Rules of

the Supreme Court of Virginia, Nelson did not obtain local

counsel or represent herself.    Her father, an attorney licensed

                                 - 4 -
to practice in another jurisdiction, did not seek to associate a

member of the Virginia State Bar, as required by Rule 1A:4.       It

is mere cavil to dispute the trial court's authority to require

that Nelson and her desired counsel comply with this rule.

          The failure to have local counsel's
          signature on . . . the briefs implicates the
          fundamental supervisory power of this Court
          over the practice of law in this forum.
          "The right to practice law in Virginia is
          governed by statute as supplemented by the
          Rules of the Supreme Court of Virginia."

Rahbaran v. Rahbaran, 26 Va. App. 195, 203, 494 S.E.2d 135, 139

(1997) (quoting Brown v. Supreme Court, 359 F. Supp. 549, 553

(E.D. Va.), aff'd, 414 U.S. 1034 (1973)).   We therefore will not

consider this issue for the first time on appeal.      See Rule

5A:18.

                          Extrinsic Fraud

     Nelson contends that Gecelosky perpetrated extrinsic fraud

upon the court by representing that there were no outstanding

contested issues.   She alleges that the parties had not resolved

all issues surrounding the distribution of Gecelosky's military

retirement pay.   This contention is also meritless.

     "'[E]xtrinsic fraud' consists of 'conduct which prevents a

fair submission of the controversy to the court' and, therefore,

renders the results of the proceeding null and void."      Peet v.

Peet, 16 Va. App. 323, 327, 429 S.E.2d 487, 490 (1993).      "One

who advances a cause of action for actual fraud bears the burden

of proving by clear and convincing evidence:   (1) a false

                               - 5 -
representation, (2) of a material fact, (3) made intentionally

and knowingly, (4) with intent to mislead, (5) reliance by the

party misled, and (6) resulting damage to the party misled."

Evaluation Research Corp. v. Alequin, 247 Va. 143, 148, 439

S.E.2d 387, 390 (1994).

     The record demonstrates that Gecelosky's bill of complaint

contained a request that the Agreement in Contemplation of

Divorce, executed by the parties on May 2, 1997, be "affirmed,

ratified and incorporated, but not merged" into the trial

court's final decree of divorce.    Even assuming arguendo that

Nelson's allegations of fraudulent intent were established by

record proof, which we do not find in this record, the final

decree provided for the distribution of Gecelosky's military

retired pay "in accordance with the Agreement in Contemplation

of Divorce, executed by the parties on May 2, 1997."   Nelson

does not contend that the agreement itself was tainted by fraud.

Therefore, we find no indication that there was any damage to

Nelson resulting from the alleged extrinsic fraud or that the

trial court was misled or committed error in dividing the

military retirement pay.

                    Appellate Attorney's Fees

     Both Nelson and Gecelosky seek an award of attorney's fees

incurred in this appeal.   Nelson has incurred no attorney's fees

because she is proceeding pro se.    Her request therefore is

denied.

                               - 6 -
     Simple steps taken before the trial court in compliance

with the Rules of the Supreme Court of Virginia could have

avoided this appeal, which raised no meritorious issues.   We

find that an award of appellate attorney's fees to Gecelosky is

warranted in this case.   We therefore remand this matter to the

trial court solely for entry of an order awarding Gecelosky a

reasonable amount of attorney's fees incurred on this appeal.

See O'Loughlin v. O'Loughlin, 23 Va. App. 690, 695, 479 S.E.2d

98, 100 (1996).

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                         Affirmed and remanded.




                               - 7 -